PER CURIAM.
In view of the decision of this court in Feeny’s Case, 48 N. Y. Supp. 866, affirmed by the court of appeals, 156 N. Y. 36, 50 N. E. 425, we think that the supreme court has jurisdiction by mandamus to direct a recanvass of the votes cast for the office of mayor in the several election districts to which this proceeding relates, save with the exception noted below, and that, in view of the circumstances presented by the moving papers herein, this jurisdiction may properly be exercised in this proceeding, provided the requisite parties, some of whom are not present, are brought in as indicated in our opinion in Stiles’ Case, 75 N. Y. Supp. 278. As to the First district of the First ward, we understand that all parties concede that an alternative writ should issue, and an order will be made therefor.
The order appealed from should be reversed, without costs, and, save with the exception of the First district of the First ward, as noted supra, an order will be made remitting the proceeding to the special term, to the end that application may there be made for a *286peremptory writ of mandamus, commanding a recanvass of the votes cast therein for the office of mayor at the late election, after the necessary parties have been brought in.